Exhibit Seabridge Gold Inc. News Release Trading Symbols: TSX: SEA AMEX: SA For Immediate Release September 29, 2008 Sulphurets Zone Grows at Seabridge Gold’s KSM Project New Drilling Confirms/Extends Higher Grade Breccia Target Toronto, Canada – Results of an off-set drill hole on the Sulphurets zone from this summer’s program at the Kerr-Sulphurets-Mitchell (“KSM”) project confirms the extension of a higher grade breccia zone in the Sulphurets resource area, prompting Seabridge to drill two more off-set holes in this year’s program. The Sulphurets drilling appears likely to expand the Sulphurets resource model down-dip and along strike to the northwest and northeast. Seabridge Gold President and CEO Rudi Fronk said that the expansion of the Sulphurets higher grade breccia zone “opens up the possibility of new development options at KSM. If the results from S-08-06 are confirmed in the next two holes, we believe that the Sulphurets and Mitchell Zones may merge and could be exploited in a single pit.” Drill Hole Target Depth (m) From (m) To (m) Length (m) Gold (gpt) Copper (%) S-08-06 Down-dip Sulphurets 609.0 Main Cu 2.5 99.4 96.9 0.11 0.17 Upper Breccia Gold Zone 332.0 502.0 170.0 0.55 0.29 Incl. 396.0 421.0 25.0 0.90 0.38 443.0 474.9 31.9 0.91 0.54 Lower Breccia Gold Zone 547.0 571.0 24.0 1.46 0.20 Drill hole S-08-06 was collared in volcanic rock above the Sulphurets Thrust Fault at azimuth 140o and inclination -65o. The aim was to intersect the down-dip extension of the breccia zone 200 meters below S-06-04 at right angles (see cross-section attached). The intersections reported above are therefore believed to be true widths. S-08-06 drilled through the Main Cu Target and encountered the Sulphurets Thrust Fault at 301 meters down hole.
